                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


CHANDA SECKEL
on behalf of herself and all
others similarly situated,

                Plaintiff,                                 Case No. 20-cv-1462

        v.

LIMITLESS POSSIBILITIES LLC

                Defendant


                                           ORDER


        This Court GRANTS the parties’ Joint Motion for Final Settlement Approval, (ECF No.

26), APPROVES the parties’ Settlement Agreement, (ECF No. 12-1), as a fair, reasonable, and

adequate resolution of a bona-fide dispute under the FLSA and the WWPCL, and ORDERS the

following:

        1. The Settlement Agreement is approved as fair, reasonable, and adequate pursuant to
           Federal Rule of Civil Procedure 23(e);

        2. The WWPCL Class is certified pursuant to Fed. R. Civ. P. 23

        3. The Settlement Agreement represents a fair and reasonable resolution of a bona fide
           dispute under the FLSA;

        4. The FLSA Collective is certified pursuant to 29 U.S.C. § 216(b);

        5. Chanda Seckel is appointed as Class Representative for the FLSA Collective and the
           WWPCL Class;

        6. Walcheske & Luzi, LLC is appointed as Class Counsel for the FLSA Collective and
           the WWPCL Class;




         Case 1:20-cv-01462-WCG Filed 07/21/21 Page 1 of 2 Document 29
7. Plaintiff’s Motion for Approval of Attorneys’ Fees and Costs, (ECF No. 19), in the
   amount of $7,742.81 is GRANTED;

8. Plaintiff’s Motion for Approval of Enhancement Payment, (ECF No. 23), in the
   amount of $500 is GRANTED;

9. The Settlement Agreement is binding on Defendant, the Class Representative, all
   Class Members, and all Collective Members;

10. The Class Members’ and Collective Members’ claims against the Limitless Released
    Parties are dismissed with prejudice under this Lawsuit;

11. The claims of those Collective Members who did not file “Consent to Join Form”
    forms with the Court are dismissed without prejudice; and

12. This matter is dismissed on the merits and with prejudice.


   Dated this 21st day of July, 2021




                                             s/William C. Griesbach
                                             William C. Griesbach, District Judge
                                             United States District Court




 Case 1:20-cv-01462-WCG Filed 07/21/21 Page 2 of 2 Document 29
